Cite as: 574 U. S. ____ (2014)            1

                           Per Curiam

SUPREME COURT OF THE UNITED STATES
 RAUL LOPEZ, WARDEN v. MARVIN VERNIS SMITH
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

              No. 13–946   Decided October 6, 2014


   PER CURIAM.
   When a state prisoner seeks federal habeas relief on the
ground that a state court, in adjudicating a claim on the
merits, misapplied federal law, a federal court may grant
relief only if the state court’s decision was “contrary to, or
involved an unreasonable application of, clearly estab-
lished Federal law, as determined by the Supreme Court
of the United States.” 28 U. S. C. §2254(d)(1). We have
emphasized, time and again, that the Antiterrorism and
Effective Death Penalty Act of 1996 (AEDPA), 110 Stat.
1214, prohibits the federal courts of appeals from rely-
ing on their own precedent to conclude that a particular
constitutional principle is “clearly established.” See, e.g.,
Marshall v. Rodgers, 569 U. S. __, __ (2013) (per curiam)
(slip op. at 6). Because the Ninth Circuit failed to comply
with this rule, we reverse its decision granting habeas
relief to respondent Marvin Smith.
                              I
   Respondent was arrested for the murder of his wife,
Minnie Smith. On December 15, 2005, Mrs. Smith was
found dead in the home she shared with respondent, and
it was determined that she was killed by a massive blow to
the head from a fireplace log roller. The home appeared to
have been ransacked, and valuable jewelry was missing.
   The State charged respondent with first-degree murder
and offered substantial incriminating evidence at trial.
The prosecution presented evidence that respondent “was
unfaithful to his wife for many years, that his wife was
2                      LOPEZ v. SMITH

                         Per Curiam

threatening to divorce him, and that he told one of his
former employees . . . that the ‘only way’ he or his wife
would get out of their marriage was ‘to die,’ because he
was ‘not going to give [Mrs. Smith] half of what [he] got so
some other man can live off of it.’ ” 731 F. 3d 859, 862–863
(CA9 2013) (second alteration in original). Respondent’s
DNA was also found on the murder weapon, pieces of duct
tape found near the body, and a burned matchstick that
was found in the bedroom and that may have been used to
inflict burns on the body. See id., at 863; see also People v.
Smith, 2010 WL 4975500, *1–*2 (Cal. App., Dec. 8, 2010).
The missing jewelry was discovered in the trunk of re-
spondent’s car, wrapped in duct tape from the same roll
that had provided the pieces found near the body. See 731
F. 3d, at 863. Respondent’s DNA was found on the duct
tape in his trunk. See Smith, 2010 WL 4975500, at *2. In
addition, a criminologist testified that the ransacking of
the Smiths’ home appeared to have been staged. See 731
F. 3d, at 863.
  Respondent defended in part on the basis that he could
not have delivered the fatal blow due to rotator cuff sur-
gery several weeks before the murder. See ibid. (He
mounted this defense despite the fact that police had
observed him wielding a 6-foot-long 2 by 4 to pry some-
thing out of a concrete slab at a construction site the week
after the murder. See Smith, 2010 WL 4975500, at *1.)
The defense also suggested that one of respondent’s former
employees had committed the crime to obtain money to
pay a debt he owed respondent. See 731 F. 3d, at 863.
  At the close of evidence, the prosecution requested an
aiding-and-abetting instruction, and the trial court agreed
to give such an instruction. During closing argument, the
prosecutor contended that respondent was physically able
to wield the log roller that had killed Mrs. Smith, but he
also informed the jury that, even if respondent had not
delivered the fatal blow, he could still be convicted on an
                 Cite as: 574 U. S. ____ (2014)            3

                          Per Curiam

aiding-and-abetting theory. See id., at 864. The jury
convicted respondent of first-degree murder without speci-
fying which theory of guilt it adopted.
   After a series of state-court proceedings not relevant
here, the California Court of Appeal affirmed respondent’s
conviction. The state court rejected respondent’s assertion
that he had inadequate notice of the possibility of con-
viction on an aiding-and-abetting theory. The court ex-
plained that “ ‘an accusatory pleading charging a defend-
ant with murder need not specify the theory of murder on
which the prosecution intends to rely,’ ” and noted that the
“information charged defendant with murder in compli-
ance with the governing statutes.” Smith, 2010 WL
4975500, at *6–*7. Furthermore, the court held that “even
if this case required greater specificity concerning the
basis of defendant’s liability, the evidence presented at his
preliminary examination provided it.” Id., at *7. The
upshot was that “the information and preliminary exami-
nation testimony adequately notified defendant he could
be prosecuted for murder as an aider and abettor.” Id., at
*8. The California Supreme Court denied respondent’s
petition for review.
   Respondent filed a petition for habeas relief with the
United States District Court for the Central District of
California. The Magistrate Judge recommended granting
relief, and the District Court summarily adopted the
Magistrate Judge’s recommendation.
   The Ninth Circuit affirmed. The court acknowledged
that the “information charging [respondent] with first-
degree murder was initially sufficient to put him on notice
that he could be convicted either as a principal or as an
aider-and-abettor,” because under California law “aiding
and abetting a crime is the same substantive offense as
perpetrating the crime.” 731 F. 3d, at 868. But the Ninth
Circuit nevertheless concluded that respondent’s Sixth
Amendment and due process right to notice had been
4                     LOPEZ v. SMITH

                         Per Curiam

violated because it believed the prosecution (until it re-
quested the aiding-and-abetting jury instruction) had tried
the case only on the theory that respondent himself had
delivered the fatal blow. See id., at 869.
  The Ninth Circuit did not purport to identify any case in
which we have found notice constitutionally inadequate
because, although the defendant was initially adequately
apprised of the offense against him, the prosecutor focused
at trial on one potential theory of liability at the expense
of another. Rather, it found the instant case to be “indis-
tinguishable from” the Ninth Circuit’s own decision in
Sheppard v. Rees, 909 F. 2d 1234 (1989), which the court
thought “faithfully applied the principles enunciated by
the Supreme Court.” 731 F. 3d, at 868. The court also
rejected, as an “unreasonable determination of the facts,”
28 U. S. C. §2254(d)(2), the California Court of Appeal’s
conclusion that preliminary examination testimony and
the jury instructions conference put respondent on notice
of the possibility of conviction on an aiding-and-abetting
theory. See id., at 871–872.
                             II

                             A

  The Ninth Circuit held, and respondent does not dis-
pute, that respondent initially received adequate notice of
the possibility of conviction on an aiding-and-abetting
theory. The question is therefore whether habeas relief is
warranted because the State principally relied at trial on
the theory that respondent himself delivered the fatal
blow.
  Assuming, arguendo, that a defendant is entitled to
notice of the possibility of conviction on an aiding-and-
abetting theory, the Ninth Circuit’s grant of habeas relief
may be affirmed only if this Court’s cases clearly establish
that a defendant, once adequately apprised of such a
possibility, can nevertheless be deprived of adequate
                      Cite as: 574 U. S. ____ (2014)                      5

                               Per Curiam

notice by a prosecutorial decision to focus on another
theory of liability at trial. The Ninth Circuit pointed to no
case of ours holding as much. Instead, the Court of Ap-
peals cited three older cases that stand for nothing more
than the general proposition that a defendant must have
adequate notice of the charges against him. See 731 F. 3d,
at 866–867 (citing Russell v. United States, 369 U. S. 749,
763–764 (1962); In re Oliver, 333 U. S. 257, 273–274
(1948); Cole v. Arkansas, 333 U. S. 196, 201 (1948)).
   This proposition is far too abstract to establish clearly
the specific rule respondent needs. We have before cau-
tioned the lower courts—and the Ninth Circuit in particu-
lar—against “framing our precedents at such a high level
of generality.” Nevada v. Jackson, 569 U. S. ___, ___
(2013) (per curiam) (slip op., at 7). None of our decisions
that the Ninth Circuit cited addresses, even remotely, the
specific question presented by this case. See Russell,
supra, at 752 (indictment for “refus[ing] to answer any
question pertinent to [a] question under [congressional]
inquiry,” 2 U. S. C. §192, failed to “identify the subject
under congressional subcommittee inquiry”); In re Oliver,
supra, at 259 (instantaneous indictment, conviction, and
sentence by judge acting as grand jury with no prior notice
of charge to defendant); Cole, supra, at 197 (affirmance of
criminal convictions “under a . . . statute for violation of
which [defendants] had not been charged”).1
   Because our case law does not clearly establish the legal

——————
   1 Respondent claims that our decision in Lankford v. Idaho, 500 U. S.

110 (1991), although not cited by the Ninth Circuit, clearly establishes
the legal principle he needs. But Lankford is of no help to respondent.
That case addressed whether a defendant had adequate notice of the
possibility of imposition of the death penalty—a far different question
from whether respondent had adequate notice of the particular theory
of liability. See id., at 111. In Lankford, moreover, the trial court itself
made specific statements that encouraged the defendant to believe that
the death penalty was off the table. See id., at 116–117.
6                      LOPEZ v. SMITH

                          Per Curiam

proposition needed to grant respondent habeas relief, the
Ninth Circuit was forced to rely heavily on its own deci-
sion in Sheppard, supra. Of course, AEDPA permits
habeas relief only if a state court’s decision is “contrary to,
or involved an unreasonable application of, clearly estab-
lished Federal law” as determined by this Court, not by
the courts of appeals. 28 U. S. C. §2254(d)(1). The Ninth
Circuit attempted to evade this barrier by holding that
Sheppard “faithfully applied the principles enunciated by
the Supreme Court in Cole, Oliver, and Russell.” 731
F. 3d, at 868. But Circuit precedent cannot “refine or
sharpen a general principle of Supreme Court jurispru-
dence into a specific legal rule that this Court has not
announced.” Marshall, 569 U. S., at __ (slip op., at 6).
Sheppard is irrelevant to the question presented by this
case: whether our case law clearly establishes that a pros-
ecutor’s focus on one theory of liability at trial can render
earlier notice of another theory of liability inadequate.
                             B
  The Ninth Circuit also disagreed with what it termed
the state court’s “determination of the facts”—principally,
the state court’s holding that preliminary examination
testimony and the prosecutors’ request for an aiding-and-
abetting jury instruction shortly before closing arguments
adequately put respondent on notice of the prosecution’s
aiding-and-abetting theory. 731 F. 3d, at 871 (internal
quotation marks omitted). The Ninth Circuit therefore
granted relief under §2254(d)(2), which permits habeas
relief where the state-court “decision . . . was based on an
unreasonable determination of the facts in light of the
evidence presented in the State court proceeding.” That
holding cannot be sustained.
  In purporting to reject the state court’s “determination
of the facts,” the Ninth Circuit focused on preliminary
examination testimony by an investigator about conversa-
                  Cite as: 574 U. S. ____ (2014)            7

                           Per Curiam

tions between respondent and his cellmate. According to
the investigator, the cellmate stated that respondent told
him that respondent “had to get rid of his wife because she
was standing in the way of his future plans; that she was
threatening to divorce him and he wasn’t going to give up
half of his property”; that respondent made his house look
like the site of a home invasion robbery; and that, when he
left for work the morning of the murder, he left the win-
dow open and did not set the alarm. Smith, 2010 WL
4975500, at *7. The investigator also testified that the
cellmate did not “ ‘know any of the details of the homicide
itself and how it was carried out,’ ” and that respondent
“ ‘never told [the cellmate] specifically who’ ” committed the
homicide. Ibid. The California Court of Appeal held that
these statements, taken together, suggested that respond-
ent was involved in planning and facilitating the crime but
that the fatal blow might have been delivered by an ac-
complice. Ibid. Thus, the California court believed that
even assuming that the information by itself was not
sufficient, this testimony naturally lent itself to conviction
on an aiding-and-abetting theory and so gave respondent
even greater notice of such a possibility. Ibid.
   The Ninth Circuit also focused on the jury instructions
conference, which occurred after the defense rested but
before the parties’ closing arguments. During that confer-
ence, prosecutors requested an aiding-and-abetting in-
struction, which further provided notice to respondent.
The California Court of Appeal concluded that this case is
distinguishable from Sheppard v. Rees, 909 F. 2d 1234,
because, unlike that case, the conference here did not
occur immediately before closing arguments. The Ninth
Circuit disagreed, holding that because “defense counsel
had only the lunch recess to formulate a response” to the
aiding-and-abetting instruction, this case “is indistin-
guishable from Sheppard,” where the prosecution also
“requested the new instruction the same day as closing.”
8                          LOPEZ v. SMITH

                              Per Curiam

731 F. 3d, at 868, 870.
   Although the Ninth Circuit claimed its disagreement
with the state court was factual in nature, in reality its
grant of relief was based on a legal conclusion about the
adequacy of the notice provided. The Ninth Circuit be-
lieved that the events detailed above, even when taken
together with the information filed against respondent,
failed to measure up to the standard of notice applicable in
cases like this. That ranked as a legal determination
governed by §2254(d)(1), not one of fact governed by
§2254(d)(2). But, as we have explained, the Ninth Circuit
cited only its own precedent for establishing the appropri-
ate standard. Absent a decision of ours clearly establish-
ing the relevant standard, the Ninth Circuit had nothing
against which it could assess, and deem lacking, the notice
afforded respondent by the information and proceedings.
It therefore had no basis to reject the state court’s assess-
ment that respondent was adequately apprised of the pos-
sibility of conviction on an aiding-and-abetting theory.2
   The petition for a writ of certiorari is granted. The
judgment of the United States Court of Appeals for the
Ninth Circuit is reversed, and the case is remanded for
further proceedings consistent with this opinion.

                                                     It is so ordered.




——————
    2 Because we reverse the Ninth Circuit’s decision on the foregoing
grounds, we need not opine on the correctness of that court’s discussion
of Griffin v. United States, 502 U. S. 46 (1991), or Brecht v. Abraham-
son, 507 U. S. 619 (1993).